EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electrical power transfer device comprising, inter alia, a rotatable piezoelectric module located beneath the insulated stationary piezoelectric module that is operably connected to the insulated stationary piezoelectric module and configured to mechanically and electrically couple to an electrically powered rotatable shaft of a rotatable device inserted into the centrally aligned cavity; and a first bearing assembly running in at least one first track assembly sandwiched between and connecting the insulated stationary piezoelectric module and the rotatable piezoelectric module.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method comprising, inter alia, connecting the machining tool component to mechanical contact points on a second bearing assembly operably connected to and positioned beneath the rotatable piezoelectric module; connecting the machining tool component to electrical contact points on the rotatable piezoelectric module; generating an electric field across the insulated stationary piezoelectric module, wherein the insulated stationary piezoelectric module expands in the presence of the electric field and exerts a compression force on the rotatable piezoelectric module that subsequently generates an electrical potential across a pair of electrical contacts 
Claims 10-11 depend on claim 9 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electrical power transfer device comprising, inter alia, the stationary module comprising insulating layers, conducting layers and a stationary piezoelectric component that are sandwiched between a non-flexible and non-expandable outer wall and a flexible outer race for the bearing assembly; and the rotatable module comprising insulating layers, conducting layers and a rotatable piezoelectric component that are sandwiched between a rotatable flexible inner race for the bearing assembly and a non-flexible and non-expandable inner wall that forms a centrally aligned cavity within the electrical power transfer device, wherein the rotatable module is rotatable on the bearing assembly.
Claims 13-18 depend directly or indirectly on claim 12 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02 February 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837